UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 97-7589



IFEANYI ANYIM IKO,

                                                 Plaintiff - Appellant,

             versus


BRIAN IRWIN, Sec. Chief; DAVID INKROTE, CO IV;
KELLY BASIL, CO IV; RUSSELL ZANG, CO II;
WALTER GARY HOWARD,

                                                Defendants - Appellees.



 On Petition for Rehearing with Suggestion for Rehearing in Banc


Submitted:     September 29, 1998            Decided:   October 13, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ifeanyi Anyim Iko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998). We have reviewed the record

and the district court’s opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the

district court. Iko v. Irwin, No. CA-97-2082-DKC (D. Md. Aug. 20,

1997). We deny Appellant’s motion for the appointment of counsel

and dispense with oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process. Appellant’s

motion for an evidentiary hearing is also denied.




                                                         DISMISSED




                                2